DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 02/02/2022.
Claims 1-20 are currently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 9, 10 and 19,
Ficke et al. (US 8,415,969 B1) teaches a screening method and circuit for implementing a Physically Unclonable Function (PUF), and a design structure on which the subject circuit resides. A plurality of field effect transistors (FETs) is coupled to a low-offset dynamic comparator and is respectively selected to provide a plurality ofFET pairs. For each FET pair, a voltage offset to obtain a comparator output transition is identified and recorded. The recorded voltage offset for each FET pair is compared with a margin threshold value. Each FET pair having an identified voltage offset less than the margin threshold value is discarded or disabled for PUF response generation use. When more or less margin is needed for an application, a different margin threshold value is selected without requiring redesign or further calibration. A first voltage reference is adjusted to calibrate the low-offset dynamic comparator with each of the plurality of field effect transistors (FETs) turned off. A second voltage reference is adjusted to calibrate each FET pair to obtain each respective voltage offset – see abstract, figs. 1A-1C; columns 2, 5 of Ficke.
Ficke et al. (US 8,619,979 B2) teaches a method and system to provide and to test a physically unclonable function (PUF) based on relative threshold voltages of one or more pairs of transistors. An electronic device is operable to generate a response to a challenge. The electronic device includes a plurality of transistors, with each of the plurality of transistors having a threshold voltage substantially equal to an intended threshold voltage. The electronic device includes a challenge input configured to receive the challenge. The challenge input includes one or more bits that are used to individually select each of a pair of transistors of the plurality of transistors. The electronic device also includes a comparator to receive an output voltage from each of the pair of transistors and to generate a response indicating which of the pair of transistors has the higher output voltage. The output voltage of each of the pair of transistors varies based on the threshold voltage of each of the pair of transistors – see abstract, figs. 1, 4; columns 3, 6 of Ficke.
Cambou (US 9,985,791 B2) teaches a physically unclonable function (PUF) generating system and related methods with Implementations including comparing at least one physical parameter of a memory cell with a threshold value of the physical parameter and identifying a relationship of the at least one physical parameter of the memory cell to the threshold value. Implementations also includes associating one of a 0, 1, or X state to the memory cell based on the relationship of the at least one physical parameter to the threshold value and programming at least one state storage memory cell to store a programmed value corresponding with the associated 0, 1, or X state. The method also includes a technique for using ternary values to handle marginal cells. This method begins by identifying three types of cells in the memory being analyzed – see abstract, figs. 2, 4; columns 3, 4 and 8 Cambou.
Yang et al. (US 9,966,954 B1) teaches a method and system for Physically Unclonable Function (PUF) cells, suitable for CMOS technology, where each PUF cell is based upon a two-transistor amplifier design. A PUF cell includes a voltage generator followed by one or more amplifier stages. A voltage source is controlled so that various body bias voltages are applied to the body of the pMOSFETs of the device under test. The values of the response bits are accumulated for various values of the body bias voltage. The determination is made based upon comparing the number of flips of a response bit to some threshold, where if the number of flips for a response bit is greater than the threshold, then the response bit is determined to be a dark bit. That is, the PUF cell that provided the dark bit is determined to be unstable or unreliable – see abstract, figs. 3-5; columns 4-6 of Yang.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1 and 9 in a Physical Unclonable Function (PUF) with a pair of devices for:
measuring a physical characteristic of the pair of devices, wherein the measurement of the physical characteristic is indicative of a random manufacturing variation between the pair of devices;
comparing the measurement of the physical characteristic against one or more configuration thresholds; and
setting, based on the comparison, a configuration indicator associated with the pair of devices to assign the pair of devices to either: a first readout condition; or a second readout condition;
wherein the first read-out condition indicates that when generating a persistent random value using the pair of devices during PUF readout, the physical characteristic of the pair of devices should be compared against at least one first readout condition threshold.

-	the claims 10 and 19 in a reading out a Physical Unclonable Function (PUF) with a pair of devices for:
reading a configuration indicator associated with the pair of devices to determine if the pair of devices was assigned during configuration to a first read-out condition or to a second readout condition; and
if the configuration indicator is indicative of the pair of devices being assigned to the first readout condition: determining a persistent random value using the pair of devices by comparing a physical characteristic of the pair of devices against at least one first readout condition threshold, wherein the physical characteristic is indicative of a random manufacturing variation between the pair of devices; 
otherwise if the configuration indicator is indicative of the pair of devices being assigned to the second readout condition: performing a second readout condition action.

Dependent claims 2-8, 11-18 and 20 are allowed as they depend from the allowable independent claim 1, 10 or 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAUNG T LWIN/Primary Examiner, Art Unit 2495